Citation Nr: 1416303	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, depressive disorder, and dysthymia.  

2.  Entitlement to a disability rating higher than 30 percent for gastritis with gastroesophageal reflux disease (GERD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to service connection for uterine fibroids.

5.  Entitlement to service connection for a hysterectomy.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eardrum problem.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 and from February 1975 to February 1978.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2005 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the January 2005 decision, the RO denied service connection for PTSD.  The other issues were addressed in the December 2012 rating decision.  

The Board adjudicated the issue of entitlement to service connection for a psychiatric disorder in a March 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In July 2013, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the March 2012 decision as to the denial of service connection for a psychiatric disorder, and remanded the issue for action consistent with the terms of the joint motion.  

In another July 2013 Order, the Court noted that Counsel for the Veteran reported that the Veteran died in April 2013 and that Counsel filed an unopposed motion to substitute the Veteran's son as the appellant.  The Court granted the motion for substitution.  The appellant in this case before the Board is the Veteran's son.  

All issues, other than that of entitlement to service connection for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have PTSD at any time during her claim and appeal.  

2.  The Veteran did not have a psychiatric disorder prior to or at entrance into either period of active duty.  

3.  A psychiatric disorder did not have onset during the Veteran's active service, did not manifest during her active service, and was not caused by her active service.  


CONCLUSION OF LAW

The criteria have not been met for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, depressive disorder, and dysthymia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  There are particular notice requirements for claims of entitlement to service connection for PTSD based on personal assault stressors.  In an October 1999 letter, VA notified the Veteran of the pertinent evidence to identify or submit in support of her claim.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  It is noted that service treatment records from the Veteran's second period of active duty are not associated with the claims file.  There is documentation of efforts to obtain those records, for example as provided in an October 1995 Finding of Unavailability of Service Records.  The Board concludes from those efforts that the records are not available and that further attempts to obtain those records would be futile.  

Service personnel records are also associated with the claims file and those records encompass both periods of active duty.  Also associated with the claims file are records of treatment of the Veteran during the time she was a military dependent.  Additionally all relevant private treatment records identified by the Veteran have been associated with the claims file.  An adequate examination was provided in January 2011 and an adequate expert opinion was obtained with that examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Psychiatric Disorder - Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1) (2013).  


II.A.  Service Connection - Psychiatric Disorder - Procedural Clarification

The RO denied service connection for PTSD in September 2001.  In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Here, however, within the one-year period during which the Veteran could appeal the decision, the Veteran submitted additional argument and VA received additional relevant evidence.  Significantly, in April 2002, while the Veteran's claim for service connection for a low back disability was pending at the Board, the Veteran submitted a statement in which she reported receiving current treatment for anxiety and depression which she attributed to sexual assaults while in the military.  In addition, a June 1998 VA outpatient treatment record noted that the Veteran had intrusive thoughts regarding incidents of sexual abuse while in the military.  The psychologist's impression was that "she certainly describes a lot of symptoms of recurrent Post Traumatic Stress Disorder."  

The Board finds that the evidence received by VA must be considered as part of the claim that was filed in 1997 because it was received within the 1-year period for initiating of the September 2001 decision.  See 38 C.F.R. § 3.156(b) (2013).  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for PTSD.  See 38 C.F.R. § 3.156(a) (2013).  Here, the VA treatment record would trigger VA's duty to provide the Veteran a VA examination in connection with the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the September 2001 rating decision renders that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).   

Accordingly, even though the issue on appeal was previously characterized as a petition to reopen based on the submission of new and material evidence, the Board will proceed to adjudicate the claim on the merits.  There is no prejudice in the Board doing so as the RO has already considered the claim on the merits.  



II.B.  Psychiatric Disorder - Merits - Factual Background

VA received the Veteran's claim of entitlement to service connection for a psychiatric disorder in March 1997.  She stated that her claim was based on sexual harassment while in military service.  She stated that during her first period of service she was harassed by other female soldiers and that she "incurred sexual advances from a female soldier who was Gay."  The Veteran reported that there was a full Criminal Investigation Division (CID) investigation that resulted in the soldier's discharge from the military.  

She also stated that during her second period of service she was molested by a sergeant who was assigned to the Race Relations Equal Opportunity Office.  She reported that she had made an appointment to see him in his office and that during the appointment he made sexual advances toward her.  She stated her belief that the occurrences had caused mental problems.  

September 1997 treatment records from Huntsville Orthopedics Associates document the Veteran's report of being involved in domestic violence in July 1997.  These notes document that she had a twist of the left ankle, had pain, and felt a pop.  She was found to have a displaced fracture of the lateral malleolus.  This account is also found in July 1997 records of admission to Huntsville Hospital.  

April 1997 VA CSP Social Work notes document that the Veteran reported that she suffered sexual trauma in the military and that she, at the time of the note, realized that he ex-husband verbally and physically abused her.  In February 1998 VA treatment records, a physician, Dr. T. S., documented that the Veteran was under stress following her father's recent death and from taking care of her mother.  The impression was anxiety.  The physician stated that the Veteran was amenable to counseling and was especially interested in counseling regarding in-service traumatic incidents.  A June 1998 note documents that the Veteran reported she was exposed to sexual harassment by some male superiors and lesbian women during her service.  The impression was that she described a lot of symptoms of recurrent PTSD.  

VA treatment records, signed in June 1999, include the Veteran's reported childhood and military history.  The Veteran reported that she was born in a bomb shelter orphanage in Germany and was adopted when she was three years old.  She reported that her adopted mother was nervous.  She reported that her adopted mother always said that the Veteran was born nervous, that when she was little she would just cry for no real reason, and that she still does that.  She reported that her earliest memories were of children grabbing food from her and that she grew up on a bad environment with children starving.  She reported that her parents were religious and she had a sheltered life.  

These notes document her report that she served as a dental technician.  The clinician, a physician, stated as follows:

According to her when she was stationed in Ft. Sam, Brooking Army Hospital and was in the medical barracks most of the other females there were "Dykes", both black and white.  She says they would literally wait in the bathroom for her when she got back.  They would pounce on her she describes herself as having to fight them off from their groping and molesting her.  Her roommate was gay and would let them into her room.  She told the MP and CID investigators.  She states that they asked her a lot of embarrassing questions about whether she was provoking and bringing it on, etc.  She state that her 1SG Alma was gay.  "They just could not resist me."  She says that at that time she was quite attractive, clean, neat and a loner.  She had a best friend whom she was with, i.e., a female, a good bit of the time and came to find out that she too was gay.  She at one point propositioned her.  In her second tour of duty she states she had an Equal Opportunity Race Relations Officer, and (sic) E7, whom she went to for counseling help and "he tried to rape me."  She'd gone to his office that night.  He was in uniform, closed the door, locked it and "I had to fight him."  She states that as a consequence she had sleep problems, disruptive dreams, that she doesn't like to appear nude in front of her present husband and doesn't like sex "like I should."  One and a half to two years ago she got a letter from the VA suggesting that if she had ever been sexually harassed that she should let them know about it and that's basically why she came into treatment at that time.

In an August 1999 statement, the Veteran contended that she should not have been subjected to living in a 95 percent medical barracks with gay women.  She reported that her first sergeant was gay, her roommate was gay, and some gay women would approach her on a constant basis.  She stated that it got so bad that she had to buy a tear gas gun.  She stated that "even my best friend where I worked I found out was gay also."  She reported that the sergeant who was the Race Relations Equal Opportunity Employment Officer for Fort Hood California almost raped her during an appointment.  

In a November 1999 treatment note, the clinician documented that Veteran's report in the following manner:

She states that everybody in the service was a lesbian, her commander, her first lieutenant.  She states that they all waited for her for when she got off work, all waited for her outside her bathroom door or constantly tried to accost her sexually in one way or another.  She then went to see somebody to complain about this and a male, she said, tried to rape her with that experience.  

She had initiated coming to this clinic apparently two years ago after she received some kind of letter from the VA in Montgomery telling her that if she had ever been sexually molested or sexually approached inappropriately in the service that she should report it and put in a complaint and she surely did just that.  

The clinician included in those notes the following information regarding medication issues:  

I asked her about the medication that I had written for her back in May.  In fact, the pharmacy note indicates that it was filled on May 26, and that she had four refills remaining.  She proceeded to tell me that she had been taking it ever since, but that it was not doing her any good.  When I pointed out that she has four refills and she had only a month's supply issued her in May, she tends to back up.  . . . She vowed that she had been taking the medication, but that she then admits that she ran out of it and never got it refilled. 

Finally, the clinician documented the following with regard to the Veteran's reports of childhood psychiatric treatment:  

She says that she was nervous even as a child and at 13 to 14 or so years of age, her mother had her seeing psychiatrists and social workers because she and her brother were nervous.  She then turns around and says that her nervousness was caused by her bad treatment in the service.  She stresses that all of this happened and that she is "not lying", though at no point in the interview was she accused of lying or was that issue even brought up, nor was it ever addressed in any fashion in the interview.

The clinician noted that the Veteran reported that her medication made her dizzy and the clinician stated that he pointed out that she had not taken the medication for a long time and she keeps confusing that issue.  The clinician commented "I think that her sole reason for coming here was to get support for her claim and I do not believe that she is in the least interested in treatment."  

Axis I diagnoses during this period included generalized anxiety disorder with depression; depression with anxiety, mild, rule out PTSD.

In a letter received in December 1999, the Veteran reported that "[d]uring both terms in service I was sexually aggravated harassed & exploited by mostly women & some men."  She reported that there was a CID investigation in 1972 or 1973.  She stated that "[t]here were a lot of gay women in Military in barracks I lived in.  Even my roommate was gay."  She reported that she had two roommates during service that were gay and that she requested, from her company commander and her first sergeant, that they remove them to another barracks.   She stated that she later found out that her first sergeant was gay.  She stated that when she came home a lot of afternoons, from the Rhoades Dental Clinic where she worked, that she "would have to scuffle with a few women who were actually waiting for me in my particular barracks room."  She stated that there was a CID investigation that she had gone through in the past and that the questions he had to answer infuriated her because she was the victim and not the guilty party.  

She reported that after she reenlisted she had an issue that came up on her job and was told to go to the Race Relations / Equal Opportunity Officer.  She stated that she made an appointment to see the EEO personnel, got to his office, he pushed her down and "I had to scuffle with him to keep from raping me."  

In that statement, the Veteran also reported that she had sought treatment through VA.  She stated that although she told the VA professional about her military experiences, the physician mainly asked her questions about her present life.  She stated that the physician was not sympathetic concerning her experiences and she stated that the physician "made the comment "So!! What's wrong with that, when I was telling him how the gay women were repeatedly approaching & aggravating me."  The Veteran also stated "Imagine living in barracks where 80-85 % of the women were gay."  

In a writing dated in September 2000, the Veteran stated as follows:  

I was even physically touched and several attempts were made to physically force sexual acts upon me.   I carefully explained this to you and you have my active duty records which show that a full scale investigation was made based upon the sexually aggressive and verbal harassment that I had to endure at Ft. Sam Houston.  One of the perpetrators was discharged from the Army as a result of the investigation." 

SSA records include a February 2001 psychological evaluation.  At such time, the Veteran reported symptoms consisting of nervousness, depression, sleep problems, fatigue, crying, low energy, and attention deficit.  She reported a history of abuse my her first and second husbands.  As it pertained to her military experience, she reported that she was sexually abused by gay women and a male high ranking sergeant.  She reported that the abuse still affected her and resulted in flashbacks and nightmares.  The pertinent diagnoses were depressive disorder and PTSD.  She reported that she had been treated by a psychiatrist when she was in high school.  She also reported that she had been physically abused by both husbands and reported that her second husband broke her ankle with a telephone.  

January 2004 VA treatment notes include the following description of the Veteran's service:

[The Veteran] states that she joined the Army in 1970 in order to get away from her mother.  To a person who grew up in a "sheltered home", the military was a great shock to her.  She states that "90% of the barracks was gay."  She described her life in the army as one of constant sexual harassment by other women and repeatedly said "I had to fight them."  A male EEOC officer attempted to rape her at one point.  She did not report it because of her superiors' lack of response to her previous complaints of sexual harassment; "I didn't think they would help me."  

The note also documents her marriages as follows:  

[The Veteran] was married for the first time in 1977 and "I went through hell for 17 years."  Her 2 children are from this marriage.  Her husband was alcoholic and abusive; she divorced him when she became aware of his infidelity.  They were divorced in 1993.  She married a second time in 1996 and was widowed 3 years later when he died of a coronary.  This husband was an abusive crack addict.  

VA treatment records consistently document an Axis II diagnosis of personality disorder with histrionic features.  

VA provided an initial evaluation for PTSD examination in the context of her claim in October 2003.  The examiner noted that she had initially been seen in April 1997 by a VA social worker and had complained of sexual abuse in the military after which she began discussing her ex-husband's physical and verbal abuse of her as well as her mother's verbal assaults on her.  She then reported chest pain and 911 was called.  The examiner recounted her treatment in 1998 and 1999.  The examiner noted that at one point the Veteran reported that she was compliant with her medications and the physician could tell from the pharmacy that she had only one month's worth of medication after her last appointment and had not gotten any refills.  The examiner stated "[w]hen he confronted her on that she attempted to back track having said she was on medication."  

The examiner included a pre-military history, obtained from the Veteran, that included the Veteran's report that her mother sent her to see a counselor or psychiatrist as a teenager because her mother would not let her be a kid and she retaliated against her mother's control.  

As to her adult life, the examiner noted the Veteran's report that she was physically and emotionally abused by both of her husbands.  She reported that her second husband one time broke her ankle.  

The examiner documented that the Veteran complained of sexual trauma in the military on multiple occasions by multiple offenders.  She noted the Veteran's report that most of the assaults were by lesbians in the barracks, that her first sergeant was gay and that her drill sergeant fondled her when she was put on a stretcher after a back injury.  She also reported that her best girlfriend was gay and she had to fight her off.  She reported that there was an investigation during service and that they proved that one of the women was a lesbian and put her out of the military.  She reported that the EEO officer tried to rape her.  The examiner stated that when asked how many specific incidents of assault there were on her the Veteran stated "I was constantly having to fight from being apprehended."  

The examiner stated that the Veteran denied any mental health treatment in the military or afterwards until going to the Huntsville CSP several years ago.  The Veteran reported doing so because she received a letter in the mail from the VA stating that if anyone had been sexually assaulted in the military that they should report it and seek treatment.  

Following mental status examination, the examiner provided Axis I diagnoses of anxiety disorder and dysthymia.  An Axis II diagnosis of personality disorder, not otherwise specified, is also listed.  The examiner explained that the Veteran does not meet the full DSM-IV criteria for PTSD with regard to the reported military sexual assaults.  The examiner referred to the Veteran's reports of symptoms since childhood and explained as follows:  

Since these are all posttraumatic stress disorder symptoms and the patient had them prior to the sexual trauma in the military then it is difficult to attribute them to the sexual trauma.  It is possible these symptoms could have worsened in response to the sexual trauma but that is difficulty to delineate.  This is especially true in light of her reported verbal and physical abuse by her first husband to whom she was married for seventeen years.  

The examiner stated that the Veteran's symptoms are most consistent with an anxiety disorder not otherwise specified.  The examiner explained that the dysthymia diagnosis was due to the consistent nature of depressive diagnoses in her medical record and that the Veteran related her depression over the last several years to the death of her husband followed by a troubling relationship with ailing mother and her mother's death the previous year.  

VA provided another examination in January 2011.  The examiner referred the reader to the October 2003 examination report for the relevant history.  The examiner did provide some additional history, stating as follows:

She reports being sexually traumatized and abused.  "Lesbians would be waiting for me when I got home, I had lesbians attack me.  One knocked me down and dragged me to the bathroom and tried to rape me.  My back gave out in the barracks and the ambulance came and my 1st Sgt Cowart started caressing me and I found out later that she was a lesbian.  My roommate was gay and had gay women there in the room."  She felt surrounded by gay and lesbian soldiers.  She reports that these assaults by lesbians occurred during her first term of service.  During her second term of service at Ft. Ord, CA, the drill sgts tried to bother her.  She told her commander and first Sgt.  "They didn't believe me and my 1st Sgt sent me to the EEO officer and he tried to rape me."  

The examiner documented the Veteran's reports of her marriages.  As to the second marriage, the Veteran reported that her second marriage was "alright.  He was gone a lot for work and he liked to be on the street."  Later in the marriage he began to use drugs.  The examiner stated that the Veteran's reports of her marriages differed significantly in the past, stating in the initial PTSD examination that both marriages were very abusive physically and that her second husband broke her ankle.  

The examiner stated that the physical abuse from her marriages constituted a significant post military stressor.  

The examiner provided Axis I diagnoses of depressive disorder and anxiety disorder.  Also provided was an Axis II diagnosis of personality disorder.  The examiner provided an opinion that her depressive disorder and anxiety disorder are less likely than not due to or a result of her active service.  She explained that the disorders likely had onset prior to military service.  As to the etiology of those conditions, the examiner noted the Veteran's report of seeing a psychiatrist when she was in her teens and the examiner stated that "therefore, some psychiatric issues were being treated pre-military."  

In the October 2011 Supplemental Statement of the Case, the AMC readjudicated the claim.  The AMC characterized her psychiatric disorder as preexisting service, stated that entitlement to service connection was considered on the basis of aggravation of a preexisting psychiatric disorder, and included that the claim was denied on this basis as well as a service incurrence basis.

Service treatment records associated with the claims file do not include reports of medical examination at the time of entrance into either period of active service.  The only report of medical examination of record is the report of medical examination conducted in July 1974 for the purpose of separation from the first period of active duty.  That report includes that the Veteran had a normal clinical psychiatric evaluation.  

There are reports of medical history, completed by the Veteran, in June 1970 and in March 1974.  In both reports, she indicated that she had never had nervous trouble of any sort or depression or excessive worry.  Service treatment records contain no mention of psychiatric symptoms or treatment.  

These records document that the Veteran was admitted to the hospital on May 7, 1974 and discharged May 15, 1974.  Notes from May 7, 1974 document that she was seen in Medical Clinic at 0816.  She complained of abdominal pain and was seen in the ER and clinic and felt to have gastroenteritis.  Notes from May 9, 1974 document that she had a history of lower abdominal pain of 5 days duration.  A narrative summary documents that she was again admitted to the hospital on May 17, 1974 and discharged on May 24, 1974.  This indicates that she was admitted via the Emergency Room with a chief complaint of abdominal pain of two weeks duration.  

The subjective section of the summary documents her report of lower abdominal pain developing two weeks prior to admission.  It also documents that she described low back pain.  Past history revealed systems essentially negative.  

The hospital course section of the summary states that she was treated for abdominal pain and that an incidental finding at this time was sacralization of the fifth lumbar vertebra bilaterally which probably accounted for her low back pain.  Diagnoses were abdominal pain as the primary cause of admission and chronic pain of the low back.  There is no mention of any trauma or injury of her back.  

Service personnel records are also associated with the claims file.  Those records given no indication of any reports by the Veteran regarding a CID investigation, reports of assaults to military police, or any EEO counseling or involvement.  Included in those records is a February 1973 statement signed by a Major in the WAC Company at the Brooke Army Medical Center at Fort Sam Houston, Texas.  This letter states the Major's thanks for the hours the Veteran devoted to her time to serve as the Barracks Sargeant and assistant Barracks Sergeant of Building 2786 since June 1972.  The Major noted that the physical appearance of the building as well as the morale of the women assigned for the last ten months to the building were of high standards.  The only request in the file is from her to be reclassified from one military occupational specialty to another.  She explained that upon her first enlistment in the army she attended Dental Specialist School at Fort Sam Houston and after graduation she served in that primary MOS until discharge.  She explained that when she returned to the service there were no vacancies for that MOS in California so she was told by her recruiter to enlist in a different MOS and apply for MOS reclassification.  Her request was approved.  


II.C.  Psychiatric Disorder - Merits - Analysis

The Board finds that the Veteran was not a credible historian.  Her reports of psychiatric treatment and symptoms prior to service are therefore afforded very little probative value.  The Board finds that her own statements found in reports of medical history during her first period of service, are more probative as to whether she ever had psychiatric symptoms or treatment prior to service.  It therefore concludes that she had no psychiatric treatment or symptoms prior to her entrance into service.  Furthermore, the Board concludes that she had no psychiatric symptoms or treatment during service and the alleged in-service assaults did not occur.  It therefore denies her appeal as to entitlement to service connection for a psychiatric disorder.  

The Board is aware of the sensitive nature of military sexual trauma.  In AZ v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran's failure to report in-service sexual assault to military authorities is not pertinent evidence that the assault did not occur.  731 F.3d 1303, 1322.  The Federal Circuit explained that it is well known that sexual assaults are typically not reported and therefore it is not expected that persons would report such assaults.  Id. at 1321.   

This case is not one where the Veteran asserts that she did not report the alleged in-service sexual assaults by fellow female soldiers.  Rather she states that not only did she report the assaults by other women but was involved in a CID investigation and reported them to military police.  In such situations, footnote 8 in AZ v. Shinseki is important.  In that footnote, the Federal Circuit stated as follows:  "Appellants do not dispute that were a veteran claims to have reported a sexual assault to military authorities, but no report is found, the absence of the report may be pertinent to the evaluation of his or her claim."  Id. at 1314.  

In this case, the Veteran's assertion that she reported assaults by fellow female soldiers to military authorities is contradicted by her personnel records which show no report.  Similarly, her assertion that she was attacked by an EEO officer the Board finds highly suspect given that there is no report of any EEO related matter in her service personnel records.  Even if one would not expect a report of the alleged EEO sargeant's attack to be in the records, as she says she did not report that attack, it is expected that there would be a notation of an EEO counseling or appointment in her personnel file.  

Her personnel file also provides evidence that is not consistent with her report of assaults by fellow female soldiers.  In this regard, there is the letter expressing thanks for her work as a barracks sergeant.  This is not consistent with her report of constantly having to fight off assaults by fellow soldiers in her barracks.  

Her accounts are implausible on their face.  The Board has extensively recounted her reports in the factual background section of the instant document because those reports show the implausibility of her reports.  It is not plausible that she suffered almost constant sexual assaults and that nearly everyone in her barracks was a lesbian and intent on assaulting her.  Her accounts of those alleged assaults as well as the alleged assault by an EEO sergeant are too similar.  She characterizes both assaults as her having to "scuffle" with the attackers.  The Board finds this probative in its determination that the alleged assault by the EEO sergeant did not occur.  

Additionally, her account of being assaulted by a fellow soldier when she was on a stretcher following an injury is inconsistent with the treatment records.  It is noted that she reports that this occurred during her first period of service (while the assault by the EEO sergeant allegedly occurred during her second period of service).  She reports that she was assaulted by a fellow soldier when she injured her back in the barracks and was taken out on a stretcher.  There is no indication that she was taken from the barracks on a stretcher following injury of her back.  The evidence shows that she had no injury of her back.  Rather, her hospitalization is shown to have been for abdominal pain with her back problem only incidentally noted during the admission.  The treatment records document that she was admitted from the emergency room following her report of abdominal pain of two weeks duration.  Given the etiology of her back problem, as documented in the treatment records from May 1974, the Board concludes that her report of being taken out of the barracks on a stretcher following an injury is not credible.  As such, her report of being assaulted while on such stretcher is not credible.  

Also of note is the Veteran's report found in the 2001 SSA psychiatric report of her second husband breaking her ankle with a telephone is inconsistent with the July 1997 records of treatment for her ankle which describe her injury as a twist following by pain and a pop.  If she had suffered a blow to the ankle, it is highly unlikely that the 1997 records would read as they do.  There can be no argument that she was trying to hide that domestic violence had taken place as domestic violence is noted in those records.  This discrepancy is more evidence that the Veteran's historical accounts are not credible.  

The Veteran's reports of her service are themselves inconsistent.  She reported early in the claims process, and during the 2003 examination, that there was a full CID investigation that resulted in a fellow soldier being discharged from the military because she was a lesbian.  From her report it is clear that the Veteran was reporting that she, the Veteran, was involved in the investigation.  But then the January 2004 treatment notes document the Veteran's report that she did not report the EEOC officer's alleged attempted rape because her previous reports of sexual harassment had resulted in a lack of response from her superiors.  This is evidence that the Veteran is not a reliable historian.  

Furthermore, the Veteran has demonstrated her willingness to knowingly provide false information.  This is clear from her 1999 account of taking medication; the account changed when the treating physician pointed out that she had not refilled, and so the medication and could not have taken the medication as she had alleged.  

The Board also finds the report of her asserting to the clinician that she was not lying about her past, and the clinician's report that there had been no accusation that she was providing false information, to be evidence that the Veteran was aware of her of prevaricating.  

Her demonstrated willingness to provide false information must be taken into account when considering the weight to be afforded to her report of having pre-service psychiatric symptoms and treatment.  When considering this along with the reports in medical histories that she had never had nervous trouble of any sort and never had depression or anxiety, the Board concludes that her reports of such pre-service symptoms and treatment are not credible.  As such the Board finds her reports of pre-service psychiatric symptoms and treatment to be outweighed by the reports of medical history found in the service treatment records.  

In an October 2011 Supplemental Statement of the Case, the AMC denied service connection for a psychiatric disorder on several bases.  One basis was that there was that there was no aggravation of a preexisting psychiatric disorder.  The Board reviews the record without deference to the analysis of the AOJ.  See 38 U.S.C. § 7104(a) (Board decision based on entire record); Bowen v. Shinseki, 25 Vet. App. 250, 253 (2012) (Board conducts de novo review of RO proceedings based on the record) (citing, inter alia, Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1319 (Fed.Cir.2005)).  The Board is not bound by the AOJ's findings or analysis.  

Regardless of whether the AMC or the examiners believed her account of pre-service psychiatric symptoms and treatment the Board is not bound by their findings.  Rather, the Board must make its own credibility and weight determinations.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (determining that the Board did not err in finding that alleged in-service personal assaults did not occur and was not bound by the VA examiner's conclusion to the contrary); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (explaining that the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).  Based on the Veteran's statements regarding her service and her knowing misreporting of her medication use, her endorsements in the reports of medical history during service, and her mischaracterization of her ankle injury, the Board concludes that her statements of pre-service symptoms and treatment are not credible and concludes that the preponderance of evidence is against a finding that she had pre-service psychiatric symptoms or treatment.  

For these reasons, there is no basis for finding that her service aggravated any preexisting disorder because she did not have a preexisting disorder.  

For these same reasons, the Board concludes that a psychiatric disorder, including symptoms of such, did not manifest during her active service.  It is noted that although there are no reports of medical examination from when she entered active service, it cannot be said that there were any psychiatric disorders noted at entrance into service.  Moreover, the evidence presented in this case of pre-service psychiatric symptoms and treatment all come from the Veteran and are not credible.  The Board finds that there is no clear and unmistakable evidence of record that she had a preexisting psychiatric disorder.  No additional discussion regarding the presumption of soundness need be discussed as the Board has found that a psychiatric disorder did not manifest during her active service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012) (explaining that a discussion of the presumption of soundness is misplaced in cases where the Board determines that there was no in-service manifestation of the claimed disability).  

The preponderance of evidence is against a finding that the Veteran had PTSD at any point during her claim and appeal.  This is shown by the 2003 and 2011 examination reports as well as the majority of VA treatment notes.  The preponderance of evidence is also against a finding that any of the diagnosed conditions had onset during or were caused by her active service.  Not only did the examiner in 2011 provide a negative nexus opinion in this regard, but the preponderance of other evidence tends to show this to be the case.  In this regard, there is no evidence of psychiatric symptoms during service, the Veteran reports that she did not ever seek psychiatric treatment during service, and as already explained, the Board finds that the events to which the Veteran attributes her symptoms did not occur.  

Finally, although the Veteran has been diagnosed with a personality disorder consistently during the course of her claim, service connection is not warranted for disability due to a personality disorder.  Personality disorders are considered congenital or developmental defects and are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Because the preponderance of evidence is against a finding that the in-service and nexus elements have been met, the appeal as to entitlement to service connection for a psychiatric disorder must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  




ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, an anxiety disorder, depressive disorder, and dysthymia, is denied.  


REMAND

In a rating decision dated in December 2012, and mailed to the Veteran on January 7, 2013, the RO adjudicated five claims.  It denied service connection for uterine fibroids and hysterectomy.  It denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right eardrum problem.  It denied a total disability rating based on individual unemployability (TDIU).  It granted an increased disability rating of 30 percent, but no higher, for gastritis with GERD.  Associated with the claims file is letter sent to the Veteran on March 14, 2013 in which the AOJ indicated that it has received the Veteran's notice of disagreement with the January 7, 2013 decision.  Review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran appealed the disability rating assigned for gastritis with GERD, and the denial of the other claims.  

The record does not contain a statement of the case with regard to the issues decided in the December 2012 rating decision.  Therefore, a remand is necessary to direct the AOJ to provide the statement of the case in response to the notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case with regard to the notice of disagreement with the December 2012 rating decision that was mailed to the Veteran on January 7, 2013.  Return those matters to the Board only if the appellant perfects his appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


